DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described 
Claim 21 recites “a housing recessed between 0.3 and 0.5 mm into the surface of the sidewall” and claim 21 is a dependent claim of claim 1.  Claim 1, lines 19-20 recites “the ends of the texture are axially offset from the surface of the tire”.  Claim 21 contains new matter because the original specification of the instant application fails to convey an embodiment having the ends of the texture axially offset from the surface of the tire AND the housing is recessed between 0.3 and 0.5 mm into the surface of the sidewall.  FIG. 2 of the instant application illustrates a cross section of the elements of the texture 4 and the texture elements are set back from the surface 7 of the sidewall 3 of the tire.  The mean depth of the texture is between 0.3 and 0.5 mm ([0052] of the original specification filed 03/29/2019).  There is no support for the embodiment of FIG. 2 showing the texture elements axially offset from the surface of the tire AND the housing is recessed between 0.3 and 0.5 mm.  Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-6, 8-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “a plurality of protruding or recessed elements”.  Claim 1, lines 16-17 recites “the generally annular texture surface is formed by a plurality of similarly shaped protruding and recessed elements”.  It is unclear if claim 1 requires protruding elements OR recessed element (as recited in lines 7-8) OR protruding elements AND recessed elements (as recited in lines 16-17).
Claim 13, lines 15-16 recites “all or some of the recessed or protruding elements exhibit mutually variable shapes and distances elements”.  It is unclear what is “distances elements”.  Does the claim require variable shapes and distances between elements? 
The remaining claims are rejected as they depend on claim 1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-3, 5-6, 8-9, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO’957 (WO 2014/202729) in view of Itoi (US 2009/0008015).
US 2016/0152095 is a U.S. equivalent and English translation to WO’957.

Regarding claims 1, 2, 5, 14, 16, and 19, WO’957 teaches a tire made of rubber material comprising a tread, two sidewalls, and a texture on at least one sidewall.  FIG. 1 teaches a generally annular texture 9 surrounding a marking 5 to improve visibility of the marking on the sidewall of the tire ([0038]).  The texture has hydrophobic properties which means it is easier for water, dust, or mud to drain from the housing ([0019]), satisfying “configured to prevent particulate adhesion”.  WO’957 teaches strands or lamellae (“protruding elements”) formed integrally with the sidewall of the tire.  The spacing P of the lamellae is at most equal to 0.5 mm [0040] which completely encompasses and renders obvious the claim ranges of 0.05-0.35 mm (claim 1), 0.15-0.30 mm (claim 2), and 0.18-0.25 mm (claim 14
WO’957 does not recite the specific area ranges recited in claims 1, 5, 16, and 19 for the texture covering the surface of the sidewall.  However, Itoi teaches a tire comprising a tread and a pair of sidewalls comprised of a decorative band.  The decorative band has a texture and Fig. 1 and Fig. 2 of Itoi illustrates the decorative band comprising markings “TIRE” and “T001” surrounded by texture.  Fig. 1’s texture is provided in a significant area of the sidewall of the tire and Fig. 2 illustrates the texture surrounding the sidewall is relatively minimal, suggesting a wide range for the texture amount on a sidewall of the tire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’957 with its texture covering at least 20% (claim 1), at least 40% (claim 5), between 40%-60% (claim 16) of a sidewall region above the maximum width of the tire and at least one of 20 mm, 40 mm, and 60 mm below the zone of maximum width (claims 1 and 19) since Itoi teaches a tire comprising a sidewall provided with markings surrounded by texture and suggest a wide range for the texture amount on the sidewall of the tire (Fig. 1 and Fig. 2). 
Regarding claim 3, the lightness relationship recited in claim 3 is considered satisfied because the texture WO’957 is substantially the same texture of the instant application and it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, 
Regarding claim 8, WO’957 teaches the strands are distributed with a density at least equal to five strands per square millimeter and the mean of the cross sections S measured at regular intervals from the base of the strand upwards, is between 0.0007 mm2 and 0.06 mm2 ([0039]).
Regarding claim 9, WO’957 teaches the lamellae 13 have a triangular overall cross section and the mean width of each lamella, corresponding to the mean of the width 1 measured at regular intervals along the height H1 of the lamella, is between 0.03 mm and 0.3 mm ([0040]). 
Regarding claims 6 and 17, the claimed ranges for the height of the texture would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’957 illustrates the height H1 of the lamella being several times greater than the width 1 wherein width 1 is 0.03-0.3 mm. 
Regarding claim 13, refer to the rejection of claim 1 where appropriate.  As to the claimed limitation “all or some of the recessed or 
Regarding claim 20, WO’957 does not recite each sidewall has the claimed texture; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’957 with its texture on both sidewalls because official notice is taken that a tire having markings on both sidewalls is well-known in the tire art and there is ample motivation to apply the texture of WO’957 to surround all markings (i.e. on both sidewalls of the tire) to improve visibility.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO’957 (WO 2014/202729) in view of Itoi (US 2009/0008015), as applied to claim 1, further in view of McDonald (US 4,343,342).
Regarding claims 4 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide WO’957’s texture with at least one interruption zone as claimed in claims 4 and 15 since Itoi teaches interruption zones in FIG. 2 and McDonald teaches a tire comprising a sidewall with regions having annular bands of texture regions spaced in the circumferential direction forming interruption zones 49 which are very small and providing a known .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO’957 (WO 2014/202729) in view of Itoi (US 2009/0008015), as applied to claim 1, further in view of US’994 (US 2017/0157994).
WO’957 does not disclose the texture elements being parallelepipeds, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide WO’957’s sidewall with a texture formed by parallelepipeds as claimed since US’994 recognizes an obvious variant to the strands and tufts includes parallelepidpeds wherein side length C = 0.05-0.5 mm and height Hp = 0.05 and 0.5 mm  ([0027], [0087]) and FIG. 14 illustrates the spacing between two adjacent parallelepipeds being less than the side length C, and providing a known and obvious variant form of texture (i.e. parallelepipeds) on the same visible surface of the tire (i.e. sidewall) yields predictable results.
Claims 1-6, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlhoff#2 (US 2015/0246587) in view of Itoi (US 2009/0008015).
Regarding claims 1-3, 5, 14, 16 and 19, Muhlhoff#2 teaches a tire comprising a tread and a pair of sidewalls wherein a sidewall has a texture made of cavities which exhibits contrast against the sidewall of the tire while maintaining tire durability ([0019]-[0020]). 
Muhlhoff#2 does not recite the specific area ranges recited in claims 1, 5, 16, and 19 for the texture covering the surface of the sidewall.  However, Itoi teaches a tire comprising a tread and a pair of sidewalls comprised of a decorative band.  The decorative band has a texture and Fig. 1, Fig. 4, Fig. 6-9 of Itoi each illustrates the decorative band extending in a significant area of the sidewall of the tire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture covering at least 20% (claim 1), at least 40% (claim 5), between 40%-60% (claim 16) of a sidewall region above the maximum width of the tire and at least one of 20 mm, 40 mm, and 60 mm below the zone of maximum width (claim 1 and claim 19) since it is well-known/conventional in the tire art to significantly cover the entire sidewall of the tire with a texture, as evidenced by Itoi. 
Muhlhoff#2 does not recite the specific ranges for the mean spacing; however, the ranges for the mean spacing required by claims 1, 2, and 14 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Muhlhoff#2 teaches the cavities occupy at least 60% of the pattern, and distributed through the pattern at a density of at least equal to five cavities per square millimeter wherein the cavities have a diameter between 0.03 mm and 0.5 mm.
The limitation regarding “configured to prevent particulate adhesion” (claim 1) and the lightness relationship recited in claim 3 are considered 
As to the last three lines of claim 1, claim 1 affords the texture comprising a plurality of protruding OR recessed elements.  Muhlhoff#2 teaches recessed elements and the last three lines fails to further define a tire comprising recessed elements. 
Regarding claims 4 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture with at least one interruption zone as claimed in claims 4 and 15 since Itoi teaches interruption zones within a texture is well-known as evidenced by FIG. 4.  For example: the spacing between “T” and “I” is an interruption zone reasonably satisfying the claimed range. 
Regarding claims 6 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture having a mean height between 0.2 and 1 mm (claim 6) and 0.3 and 0.5 mm (claim 17) because Muhlhoff#2 teaches the depth of cavities is between 0.2 mm and 0.6 mm ([0027]). 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture with the claimed recessed parallel striations each having a mean width of 0.02 mm and 0.35 mm because Muhlhoff#2 teaches the opening of the cavities may be a polygonal shape and a rectangle (“parallel striations”) is a well-known polygonal shape and Muhloff#2 teaches an opening of the recesses is between 0.03 mm to 0.5 mm ([0055]). 
Regarding claim 12, the claimed density and cross section of the cavities in the tire of Muhlhoff#2 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Muhlhoff#2 teaches a density of the cavities is at least equal to five openings per square millimeter and wherein the cavities have a diameter between 0.03 mm and 0.5 mm ([0055]).
Regarding claim 20, Muhlhoff#2 does not recite each sidewall having a texture.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
Response to Arguments
Applicant’s arguments have been considered and are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/18/2021